PER CURIAM.
Pursuant to his pleas of nolo contendere, appellant was adjudicated guilty of armed robbery and sexual battery. The public defender filed an Anders1 brief, and in addition, appellant filed a brief raising several points. Upon due consideration of the briefs filed and the record, we find that reversible error has not been shown. However, this affirmance is without prejudice to appellant raising his argument of ineffective assistance of counsel, a point which was not ruled upon by the trial court, by way of a motion for post conviction relief, pursuant to Florida Rule of Criminal Procedure 3.850. Williams v. State, 350 So.2d 1140 (Fla. 1st DCA 1977), and Brumbley v. State, 350 So.2d 827 (Fla. 1st DCA 1977).
Finally, it has come to our attention that the judgment and sentence incorrectly recites that appellant pled guilty to the crimes of armed robbery and sexual battery whereas the record reflects that he pled nolo contendere to these charges. Accordingly, we remand the cause to the trial court for correction of the judgment and sentence. Jones v. State, 384 So.2d 956 (Fla. 5th DCA 1980).
McCORD, LARRY G. SMITH and WENTWORTH, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).